UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7694


ANTHONY FRED MARTIN,

                Plaintiff - Appellant,

          v.

OFFICER C. BLINKLEY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-01568-DCN)


Submitted:   February 19, 2014            Decided:   February 21, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Fred Martin appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Martin v. Blinkley, No. 4:13-cv-01568-

DCN (D.S.C. Sept. 20, 2013).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                     2